      Case 2:20-cv-01857-DJH Document 10 Filed 09/29/20 Page 1 of 2



 1   Floyd W. Bybee, #012651
     BYBEE LAW CENTER, PLC
 2   90 S. Kyrene Rd, Ste. 5
     Chandler, AZ 85226-4687
 3   Office: (480) 756-8822
     Fax: (480) 302-4186
 4   floyd@bybeelaw.com
 5   Attorney for Plaintiff
 6
 7                        UNITED STATES DISTRICT COURT
 8                             DISTRICT OF ARIZONA
 9
                                          )
10   Jadelyn Madrid,                      )         No. CV 20-1857-PHX-DJH
                                          )
11                                        )
                                          )
12           Plaintiff,                   )
                                          )       NOTICE OF FILING FIRST
13   v.                                   )        AMENDED COMPLAINT
                                          )
14   Brijay Automotive Group, Inc.,       )
     d.b.a. Cactus Jacks;                 )
15                                        )
                                          )
16           Defendant.                   )
                                          )
17                                        )
18           Plaintiff, by and through counsel, and pursuant to Rule 15(a)(1)(A) and
19   Local Rule 15.1(b), hereby gives notice of filing her First Amended
20   Complaint. A copy of the First Amended Complaint indicating in what
21   respect it differs from the Complaint is attached hereto as Exhibit A.
22   / / /
23   / / /
24
25
     Case 2:20-cv-01857-DJH Document 10 Filed 09/29/20 Page 2 of 2



 1
 2       DATED September 29, 2020        .
 3
 4                                      s/ Floyd W. Bybee
                                    Floyd W. Bybee, #012651
 5                                  BYBEE LAW CENTER, PLC
                                    90 S. Kyrene Rd, Ste. 5
 6                                  Chandler, AZ 85226-4687
                                    Office: (480) 756-8822
 7                                  Fax: (480) 302-4186
                                    floyd@bybeelaw.com
 8
                                    Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                       -2-
